Order entered September 21, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01074-CV

               FOR THE BEST INTEREST AND PROTECTION OF A.P.

                         On Appeal from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. MED18-80318

                                         ORDER
       Before the Court is the September 19, 2018 request of Charletta Breed, Official Court

Reporter for Probate Court No. 3, for an extension of time to file the reporter’s record. We

GRANT the request and extend the time to October 1, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE